MOISE, Justice (dissenting). Although not a member of the panel which considered this cause, I am convinced that the opinion as filed is erroneous in several particulars, and I desire that my views be made a matter of record. As I read § 64-18-48, N.M.S.A. 1953, it cannot be interpreted as undertaken in the opinion. Briefly, paragraph A places certain duties on the driver of a bus. It requires him to stop his bus on the extreme right side of the roadway when he is picking up or discharging school children. It further requires that he come to a complete stop and put into operation his special warning device before discharging passengers, and that the warning device continue in operation while stopped. Paragraph B of the section is in no sense a modification of paragraph A. If the discharge point is not controlled by a traffic officer or mechanical traffic signal, it adds a requirement that the bus shall not be moved until all the children have safely crossed the roadway and under such facts requires that the school children cross in front of the bus. While I agree that the requirements of paragraph B are devised to provide a traffic control through use of the warning device on the bus, there being no traffic officer or mechanical traffic signal present, I find nothing in the section which in any way modifies the absolute requirement of paragraph A. Whereas it may be true, as stated by the majority, that in such a situation confusion results when the mechanical traffic signal indicates that automobiles may proceed, if the bus warning device indicates they should stop, it is not for the court, or the commissioner of, motor Vehicles, or the school director of ■ transportation to alter the plain requirements.' Neither do§s it appear- that any regulation to this effect was ever promulgated, and if it had been it would have been void as conflicting with the statute. §§ 64 — 18-47(a) and 64-18-64, N.M.S.A. 1953. By what theory it can be suggested that the state police or associate director of bus transportation for the Albuquerque school system could place a different interpretation on the law, I fail to comprehend. Not only this, but to permit these people to testify as experts concerning their interpretation of the statute is error by any theory. Never, to my knowledge, has such testimony concerning the meaning of a statute been permitted from any witness no matter how learned in the law. See Beal v. Southern Union Gas Co., 66 N.M. 424, 349 P.2d 337, 84 A.L.R.2d 1269. The majority state that the objection to the testimony of the state police officer for the reason that it was an expression of opinion of the interpretation of a statute is advanced for the first time on appeal. Why the majority discuss this point as applicable only to the testimony of Captain Bradford, the state police officer, I do not understand. The point as stated in the brief goes to a claimed error of the court in permitting opinion evidence relating to the interpretation of §§ 64-18-47 and 64-18-48, N.M.S.A. 1953, and went to testimony not only of the police officer, but also to the testimony of Mr. Paul Gallegos, the associate director of bus transportation for the Albuquerque public schools. The record discloses that Mr. Gallegos was called as a witness hy appellee and after certain assumed facts were recited was asked, “Now is it proper for the bus driver to use his control signals at a controlled intersection?” Objection was made, of which the following is a part: “ * * * I further object on the grounds that the question does not contain all the facts in this particular case and it is contrary to the law as recited in the statutes of the State of New Mexico. What his opinion is has nothing to do with changing the law of the State of New Mexico.” The objection was overruled and the witness permitted to answer. Error is claimed because of this action by the court. However, the opinion does not mention this argument beyond the discussion of qualification of 'experts. It was error for the trial court to overrule the objection. Mr. Gallegos was followed by one other witness, a deposition was read into the record, and then followed Captain Bradford’s testimony. The following developed shortly after he started to testify: “Q Now, Captain, the accident in question here happened on March IS, 1960, and my question is directed toward that period of time. What was the procedure in Albuquerque so far as stopping at controlled intersections with a school bus? “MR. MARCHIONDQ: I object, your Honor, for the reasons previously stated, and- * * * “THE COURT: Objection overruled, and I will take note that your objection goes to the entire line of questioning. “MR. MARCHIONDO: Also,, if the Court please, I would object.unless the question is better framed as to the ac tions and instructions to the driver of this particular bus. “THE COURT: Well, I will overrule at this time. You can cover it in cross examination if necessary. “Q What I am asking is the proper procedure for busses to follow who are going to unload children at a controlled intersection. “A They should move to a controlled intersection, if it is in the proximity, for the added protection there. “Q What, if anything, are they required to do so far as emergency signals are concerned? “A Well, it has been our interpretation that, within the city, it hasn’t been necessary to turn on emergency equipment to load or unload children within residential or business areas. “Q 'What do you mean by emergency equipment? “A Those flashing red lights and the stop arm.” It seems clear to me that when the appellant objected “for the reasons previously stated” and was then stopped by the court’s ruling, it cannot be asserted that the objection made to a similar question asked of Mr. Gallegos should not be considered as having been included in the objection counsel was attempting to make. While in every situation this might not be true, with a question as obviously objectionable as this one because it called for a legal conclusion of interpretation by the witness, and particularly since a proper objection had been made previously in the trial to a comparable question, the point should not now be disposed of with the simple comment that it is raised in this court for the first time. Hancock v. Beasley, 14 N.M. 239, 91 P. 735; Bishop v. Mace, 25 N.M. 411, 184 P. 215; and Frei v. Brownlee, 56 N.M. 677, 248 P.2d 671, cited by the majority, state a rule applicable only where evidence had been admitted without objection, and they are not in point here. McKenzie v. King, 14 N.M. 375, 93 P. 703, involved an attempt to bolster an objection which was not proper, and likewise is not in point. I would also mention that the majority recognize that violation of a statute is negligence per se, and when a person is injured as the proximate result of such a violation he is entitled to damages provided the statute violated was enacted for the benefit of the person injured, citing Bouldin v. Sategna, 71 N.M. 329, 378 P.2d 370, and Zamora v. J. Korber & Co., Inc., 59 N.M. 33, 278 P.2d 569. They then analyze the statute and conclude that the statute was not for the benefit of the school children. My only response to this is simply to point out that it does not appear who else the legislature had in mind when passing the statute, and to inquire who could they have been trying to protect if not the school children who ride the school busses. I submit that the purpose of the statute was clearly the protection of children getting off or onto a school bus, and we should not indulge in strained interpretations to conclude otherwise. As a matter of fact, the majority while concluding that school children were not the intended beneficiaries of the statute, nevertheless do not state who they think were to be protected thereby. I question the correctness or propriety of applying the California rule as quoted from Alarid v. Vanier, 50 Cal.2d 617, 327 P.2d 897, discussed in. Jackson v. Southwestern Public Service Co., 66 N.M. 458, 349 P.2d 1029. In this connection, it should only be necessary to point out that whereas in New Mexico violation of a statutory-duty is negligence per se, Bouldin v. Sategna, supra, in California only a presumption of negligence is created by such proof. Alarid v. Vanier, supra. I do not suggest that liability will always result where a party is negligent through breach of a statute or ordinance. Bouldin v. Sategna, supra; Zamora v. J. Korber & Co., Inc., supra; Duncan v. Madrid, 44 N.M. 249, 101 P.2d 382; Gutierrez v. Koury, 57 N.M. 741, 263 P.2d 557. However, it is not proper, in any view, to permit public officials to express their opinion as to the meaning of the law so as to excuse departure from the requirements of the statute, and this is certainly true when it is clear that their views and opinions were not the basis for the actions of the party accused of negligence. I cannot escape the conclusion that the majority have not correctly interpreted § 64-18-48, N.M.S.A. 1953, nor have they correctly ruled concerning expert testimony objected to by appellant. The cause should be reversed and remanded for a new trial. I wish my disagreement and dissent to the opinion noted.